Citation Nr: 0410814	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an increased rating for hallux valgus, with 
bunion and traumatic arthritis of the first metatarsophalangeal 
(MTP) joint, of the first (great) toe of the left foot, currently 
evaluated at 10 percent disabling.

2. Entitlement to a rating in excess of 10 percent for hallux 
valgus with bunion and traumatic arthritis of the first MTP joint 
of the (great) toe of the right foot, on and after August 16, 
2000.

3. Entitlement to a compensable rating for hallux valgus with 
bunion and traumatic arthritis of the first MTP joint of the 
(great) toe of the right foot, prior to August 16, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 1986 to August 1993, 
to include service in the Persian Gulf.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a decision dated in November 1997, the Board denied the appeal 
seeking the benefits listed on the cover page of this decision.  
The veteran appealed the decision to the U. S. Court of Appeals 
for Veterans Claims (Court).  In May 1999, the veteran and the 
Secretary of Veterans Affairs (Secretary) filed a Joint Motion to 
vacate the Board's decision and remand the case to the Board for 
further review.  By Order dated May 14, 1999, the Court granted 
the motion, vacated the Board's decision, and remanded the case to 
the Board for further review.  

In February 2000, in compliance with the Court's May 1999 Order, 
the Board remanded the case to the RO for further development.  
The RO completed the additional development and returned the case 
to the Board.  In a decision dated in July 2002, the Board denied 
entitlement to an increased rating for the pathology of the left 
foot, denied a compensable rating for the right foot prior to 
August 16, 2000, granted a compensable rating of 10 percent for 
the pathology of the right foot, beginning on August 16, 2000, and 
remanded the claim for TDIU for additional development.  The 
veteran again appealed the decision to the Court.  In March 2003, 
the veteran and the Secretary filed a Joint Motion for Partial 
Vacation and Remand.  In an Order dated March 17, 2003, the Court 
granted the motion, vacated the Board's July 2002 decision in 
part, and remanded the case to the Board for further review.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The bases of the Joint Remand were, in part, that the July 2002 
Board decision did not include a sufficient discussion of the VCAA 
notice provisions, see 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2003), that the veteran's foot examination was 
not conducted during a flare-up as indicated in the February 2000 
Board remand, and, related to this matter, in the absence of an 
examination during a flare-up, the Board may have substituted its 
judgment for that of qualified medical authorities.  Specifically, 
the July 2002 Board decision noted evidence in the claim file 
which indicated that the reported flare-ups may be related to a 
gout disorder for which service connection has been claimed, but 
is not in effect, rather than the hallux valgus with bunion 
pathology.

It was indicated that the total rating issue that had been raised 
was already the subject of a prior remand, and was not included as 
part of the Joint Motion.  

Accordingly, the case is REMANDED for the following:

1.  The RO should undertake to complete all notice and development 
requirements of the VCAA and other legal precedents currently in 
effect.  This should include notice as to which party will obtain 
which evidence.  The appellant is notified to submit anything he 
has in his possession concerning these claims.  He should submit 
any information he has concerning the flare-ups of his disorder.

2.  The RO should ensure that any treatment records generated 
since the last supplemental statement of the case (SSOC) are 
obtained and associated with the claim file.  To the extent that 
the veteran's assistance with names, addresses, and dates of 
treatment are needed, he should be contacted and asked to provided 
the needed information.

3.  After the above is complete, the RO shall arrange an 
appropriate examination(s) to determine the nature and current 
severity of the veteran's bilateral hallux valgus and arthritis.  
To the extent possible, the examination(s) should be conducted at 
a time of flare-up of the pathology.  The veteran is responsible 
for providing notice when there is a flare-up.  Request the 
examiner(s) to clearly identify and evaluate all separate 
pathology observed.  Specifically, whether diagnosed or observed 
pathology is related to the veteran's bilateral hallux valgus or a 
separate condition.  If it is not practical to arrange for the 
examination(s) during a flare-up, request the examiner to render 
an opinion on the potential impact of a flare-up on the pathology 
observed.  If the examiner is unable to render an opinion on a 
basis other than conjecture or speculation, the examiner should 
state that for the record.  Please ensure the claim file is 
provided to the examiner(s) as part of the examination.

4.  The examiner should also render specific findings as to 
whether, during the examination, there is objective evidence of 
pain on motion, weakness, excess fatigability, and/or 
incoordination associated with the disability being evaluated.  In 
addition, the examiner should indicate whether, and to what 
extent, the veteran experiences functional loss due to pain and/or 
any of the other symptoms noted above during flare-ups.  To the 
extent possible, the examiner should express such functional loss 
in terms of additional degrees of limited motion.  If the examiner 
is unable to answer, with a reasonable degree of certainty, any 
question posed herein, he or she should so indicate.  The report 
of the examinations should reconcile the veteran's subjective 
complaints of pain with the objective findings on examination.  

5.  After all of the above is completed, the RO shall review all 
of the evidence obtained since the last SSOC in light of all the 
other evidence of record.  To the extent that any benefit sought 
on appeal remains denied, issue the veteran a SSOC and, if all is 
in order, return the case to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





